Case 3:21-cv-00686-MMH-MCR Document 1 Filed 07/12/21 Page 1 of 11 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

CLYDE MCNEIL,

       Plaintiff,                                          CASE NO.: 3:21-cv-686
v.

RACETRAC PETROLEUM, INC., a
foreign profit corporation d/b/a
RACETRAC #310,

      Defendant.
__________________________________________/

                                   NOTICE OF REMOVAL

       Defendant, RACETRAC PETROLEUM, INC., (hereinafter referred to as “RaceTrac”), by

and through the undersigned counsel, hereby file this Notice of Removal, removing Case No. 16-

2021-CA-002908 from the Fourth Judicial Circuit Court in and for Duval County, Florida, to this

Court pursuant to 28 U.S.C. §§ 1441(b), and 1446(a). The grounds for removal of this lawsuit are

as follows:

                               Preliminary Statement of Claims

       1.      On or about May 25, 2021, Plaintiff filed his Complaint for Damages (Complaint)

against RaceTrac in the Circuit Court of the Fourth Judicial Circuit in and for Duval County,

Florida, styled: Clyde McNeil v. RaceTrac Petroleum, Inc., a foreign profit corporation d/b/a

RaceTrac #310, Case No. 16-2021-CA-002908. Plaintiff alleges that he slipped and fell on

February 26, 2020, while inside of the RaceTrac retail store located at 5109 University Boulevard

West, in Jacksonville, Duval County, Florida. He alleges RaceTrac negligently failed to maintain

their premises in a reasonably safe condition.
Case 3:21-cv-00686-MMH-MCR Document 1 Filed 07/12/21 Page 2 of 11 PageID 2




        2.      This action is a civil action in which this Court has original diversity jurisdiction

under 28 U.S.C. 1332(a)(1) and is one which may be removed to this Court by the Defendants

pursuant to the provisions of 28 U.S.C. 1441(b). Goodwin v. Reynolds, 757 F.3d 1216, 1220-21

(11th Cir. 2014).

        3.      Plaintiff’s Complaint asserts that he has incurred damages in excess of $30,000.00.

Further, RaceTrac is in possession of other papers which demonstrate that the amount in

controversy exceeds the jurisdictional threshold of $75,000.00. Lastly, there is complete diversity

of citizenship amongst the properly served parties.

                                               Venue

        4.      In accordance with 28 U.S.C. 1441(a), venue lies in the United States District Court

for the Middle District of Florida, Jacksonville Division, because the state court action was filed

within this judicial district and division.

                                       Grounds for Removal

        5.      The district courts of the United States have original jurisdiction over this action

based on complete diversity between the parties, in that RaceTrac is now, and was at the time the

action was commenced, diverse in citizenship from the Plaintiff.

        6.      Plaintiff is a citizen of Florida. The Court defines citizenship by “his or her

domicile, or the place of his true, fixed and permanent home and principal establishment…to

which he has the intention of returning whenever he is absent therefrom.” McCormick v. Aderholt,

293 F.3d 1254, 1257-58 (11th Cir. 2002) (quotation and citation omitted). Plaintiff’s Complaint

does not allege his citizenship. See Exhibit A, Plaintiff’s Complaint. However, RaceTrac is in

possession of medical and billing records and other papers which demonstrate that Plaintiff’s
Case 3:21-cv-00686-MMH-MCR Document 1 Filed 07/12/21 Page 3 of 11 PageID 3




residence is in Jacksonville, Duval County, Florida. 1 Further, Plaintiff maintains a Florida

Identification card, which required him to demonstrate his proof of residence, and a cell phone

with a 904-area code, which indicates the Northeast Florida region. 2                3
                                                                                         The subject slip and fall

occurred in Jacksonville, Florida, and all of Plaintiff’s medical treatment to date has occurred in

Northeast Florida.

         7.       Similarly, Plaintiff’s Complaint does not allege RaceTrac’s citizenship. However,

the style of Plaintiff’s Complaint acknowledges that RaceTrac is a foreign profit corporation.

Indeed, RaceTrac Petroleum Inc., is a corporation incorporated in the State of Georgia with its

principal place of business in Atlanta, Georgia.                   See Exhibit B, RaceTrac Corporate

Information. For the purposes of determining whether diversity jurisdiction exists, a corporation

is deemed a citizen of the state in which it is incorporated and the state in which it has its principal

place of business. 28 U.S.C. 1332(c)(1). Although a company may conduct business in multiple

places, the Supreme Court has determined that the “principal place of business” for a corporation

is its nerve center: “the place where a corporation’s officers direct, control and coordinate the

corporation’s activities.” Hertz Corp. v. Friend, 559 U.S. 77, 91-94 (2010).

         8.       Therefore, based upon these true facts, there is complete diversity between Plaintiff

and the properly joined and served Defendant, RaceTrac Petroleum, Inc.

         9.       Plaintiff alleges that this cause of action for damages exceeds $30,000.00. Exhibit

A, ¶ 1. Further, Plaintiff seeks damages for “bodily injury and resulting pain and suffering,

disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life, expense of



1
  Please note, RaceTrac has redacted Plaintiff’s personal information, including his address, from medical and billing
records attached in support of instant Notice of Removal. However, RaceTrac can provide unredacted copies to the
court in order to verify Plaintiff’s Florida citizenship.
2
  https://www.flhsmv.gov/driver-licenses-id-cards/what-to-bring/u-s-citizen/
3
  RaceTrac can provide the Florida ID card number and cell phone number to verify Plaintiff’s Florida citizenship at
the court’s request.
Case 3:21-cv-00686-MMH-MCR Document 1 Filed 07/12/21 Page 4 of 11 PageID 4




hospitalization, medical and nursing care and treatment, loss of earnings, loss of ability to earn

money, and aggravation of a previously existing condition.” Id. at ¶ 11. He alleges these losses

are “either permanent or continuing and Plaintiff will suffer the losses in the future.” Id.

       10.     Although Plaintiff did not explicitly state the amount in controversy in the form of

a specific sum, his pleadings, and other papers in RaceTrac’s possession, attached hereto,

demonstrate that the amount in controversy exceeds $75,000. See, e.g., Pretka v. Kolter City Plaza

II, Inc., 608 F.3d 744, 755 (11th Cir. 2010) (Defendants may submit summary-judgment-type

evidence relevant to the amount in controversy, including affidavits, depositions, or other evidence

to support removal).

       11.     Because the Plaintiff did not plead a specific amount in damages, this Court may

look to the instant Notice of Removal and other evidence relevant to the amount in controversy at

the time the case was removed. See Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1319 (11th

Cir. 2001) (“Where, as here, the plaintiff has not pled a specific amount of damages, the removing

defendant must prove by a preponderance of the evidence that the amount in controversy exceeds

the jurisdictional requirement.”)

       12.     On or about October 9, 2020, Plaintiff issued a settlement demand seeking

$500,000.00 to resolve his claims. Demand letters and settlement offers that provide specific and

good faith assessments regarding a plaintiff’s claim for damages may be considered in determining

the amount in controversy. See, e.g., Mick v. De Vilbiss Air Power Co., 2010 WL 5140849, *1-2

(M.D. Fla. Dec. 14, 2010); Lutins v. State Farm Mut. Auto. Ins. Co., 2010 WL 6790537, *2 (M.D.

Fla. Nov. 4, 2010). See also, Devore v. Howmedica Osteonics Corp., 658 F.Supp.2d 1372, 1381

(M.D. Fla. 2009) (holding that a pre-suit demand letter may be used to “supplement” other

evidence of the amount in controversy).
Case 3:21-cv-00686-MMH-MCR Document 1 Filed 07/12/21 Page 5 of 11 PageID 5




       13.     Enclosed with Plaintiff’s demand letter were medical and billing records providing

documentary support of past medical bills Plaintiff alleges were incurred as a result of the alleged

slip and fall. This information provides sufficient evidence for the Court to conclude that “the

amount in controversy more likely than not exceeds the … jurisdictional requirement.” See

Tapscott v. MS Dealer Service Corp., 77 F.3d 1353, 1357 (11th Cir. 1996) (noting defendant must

meet the preponderance of the evidence standard); Moses v. Home Depot U.S.A., Inc., 2013 WL

11977917, at *3 (S.D. Fla. June 19, 2013) (“While a pre-suit demand letter alone may not be

determinative of the amount in controversy when it ‘reflect[s] puffing and posturing,’ … [a

demand letter] that provides specific information to support the plaintiff’s claim for damages …

[is] entitled to more weight.”); Wilson v. Target Corp., 2010 WL 3632794, *4 (S.D. Fla. Sept. 14,

2010) (finding that a detailed pre-suit demand letter that delineated the extent of the alleged

injuries, the physicians who had treated the plaintiff, and the medical care received from each of

those physicians could be considered reliable evidence that damages would exceed $75,000.00);

Katz v. J.C. Penney Corp., Inc., 2009 WL 1532129, *5 (S.D. Fla. June 1, 2009) (holding that the

amount in controversy was met where Plaintiff had made a pre-suit demand, based on medical

reports, in the amount of $58,995.78 in current medical expenses and $39,800.00 in future medical

expenses); La Rocca v. Stahlheber, 676 F. Supp. 2d 1347, 1349 (S.D. Fla. 2009) (holding that the

amount in controversy was met based solely on information from medical reports included as part

of a pre-suit demand package).

       14.     Following the subject slip and fall on February 26, 2020, Plaintiff presented to

Memorial Hospital Jacksonville for initial evaluation and care. In April 2020, Plaintiff initiated

chiropractic treatment at River City Medical Associates, Inc.        He also began treating with

neurologist Allam Morales, M.D., of Absolute Injury and Pain Physicians. On April 22, 2020,
Case 3:21-cv-00686-MMH-MCR Document 1 Filed 07/12/21 Page 6 of 11 PageID 6




Plaintiff underwent an MRI of the lumbar spine which revealed disc protrusions at the L4/5 and

L5/S1 level as well as a disc bulge at the L2/3 level. On June 8, 2020, Plaintiff presented to

Integrity Spine and Orthopedics. Dr. Michael Weiss opined that Plaintiff was suffering from spinal

stenosis of the lumbar spine with neurogenic claudication. Dr. Weiss recommended a lumbar

laminectomy procedure of the L4/5. 4

          15.     Plaintiff has provided billing records amounting to approximately $22,254.85. See

attached as Exhibit C, Compilation of Billing Records. Please note, these billing records are

not final or complete and they do not encapsulate the expenses incurred by Plaintiff since October

2020. Finally, Plaintiff did not provide billing records from Absolute Injury and Pain Physicians;

however, we know he has treated with Dr. Morales on at least six different occasions.

    Medical Provider                                         Amount Billed
    Memorial Hospital Jacksonville                           $8,953.00
    MBB Radiology                                            $1,055.00
    Paragon Emergency Services, LLC                          $957.00
    Best Pharmacy                                            $71.61
    River City Medical Associates, Inc.                      $7,010.74
    Eagle One Medical, Inc.                                  $682.50
    Integrity Spine & Orthopedics                            $1,100.00
    Shaya Medical, P.C.                                      $200.00
    Jacksonville Diagnostic Imaging                          $2,225.00
    Absolute Injury & Pain Physicians                        Pending
    TOTAL                                                    $22,254.85

          16.     Not only has Plaintiff provided billing records amounting to roughly $22,000.00 in

expenses incurred, but he also submitted a surgery recommendation from Dr. Weiss and estimates

for the procedure amounting to more than $73,000.00. See attached as Exhibit D, Compilation

of Surgery Records. Plaintiff’s Complaint also alleges he will be bringing a claim for lost wages

and/or loss of earning capacity. Exhibit A, ¶ 11.


4
  RaceTrac is not attaching the entirety of the medical records provided by Plaintiff during pre-suit but can do so at
the Court’s request.
Case 3:21-cv-00686-MMH-MCR Document 1 Filed 07/12/21 Page 7 of 11 PageID 7




       17.     District courts are not required to “suspend reality or shelve common sense in

determining whether the face of a complaint, or other document, establishes the jurisdictional

amount.” Pretka, 608 F.3d at 770. In conducting this analysis, “courts may use their judicial

experience…in determining whether the case stated in a complaint meets federal jurisdictional

requirements.” Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1062 (11th Cir. 2010).

       18.     Using judicial experience in adjudicating matters involving personal injury, this

Court should find that Plaintiff’s initial settlement demand for $500,000.00, in conjunction with

his ongoing orthopedic and pain management treatment amounting to at least $22,000.00 as of

October 2020, and the cost of his future surgery and subsequent rehabilitative care which amount

to at least $73,000.00, support a commonsense conclusion that the damages claimed by the

Plaintiff exceed the jurisdictional threshold for removal.

       19.     Additionally, jury verdict and settlement research on personal injury cases wherein

the plaintiff suffers from protruding and bulging discs in the lumbar spine that require surgical

intervention routinely collect damages in excess of the jurisdictional threshold. See, e.g., Moore

v. Ardizzone et al., 2002 WL 2006081 (Fla. 19th Cir. 2002) (Plaintiff awarded $350,895.41 for

motor vehicle collision which required posterior L4-5 laminectomy surgery); Faist v. Forsyth et

al., 2002 WL 33227731 (Fla. 6th Cir. 2002) (Plaintiff awarded $109,591 for motor vehicle

collision which caused herniations and protrusions in lumbar spine); Richardson v. Government

Employees Ins. Co., 2003 WL 22956103 (Fla. 6th Cir. 2003) (Plaintiff awarded $438,757.91 for

motor vehicle collision which required lower lumbar laminectomy surgery); Nihart v. Riggs, et

al., 2003 WL 26094523 (Fla. 4th Cir. 2003) (Plaintiff awarded $145,000 for protruding disc at

L4-5 which required surgery); Cleveland v. Seminole Co. Bd. of Cty. Commissioners, 2005 WL

3211188 (Fla. 18th Cir. 2005) (Plaintiff awarded $233,213 for motor vehicle collision requiring
Case 3:21-cv-00686-MMH-MCR Document 1 Filed 07/12/21 Page 8 of 11 PageID 8




bilateral laminectomy at L4-5 and L5-S1 and partial medial facetectomies at the L5 and S1 nerve

roots); Greene v. Mendota Ins. Co., 2008 WL 8713493 (Fla. 4th Cir. 2008) (Plaintiff awarded

$199,898 for motor vehicle collision which caused protruding disc at L4-5 and post-traumatic

stress disorder); Neal v. Winslette, et al., 2014 WL 6264755 (Fla. 18th Cir. 2014) (Plaintiff

awarded $477,440 for motor vehicle collision causing disc bulges and protrusions in lumbar

spine).

          20.   Finally, to the extent that Plaintiff does not move to remand or otherwise challenge

that the amount in controversy does not exceed $75,000.00, this Court should consider that as

further evidence that the amount in controversy exceeds the jurisdictional requirement. See, e.g.,

Devore v. Howmedica Osteonics Corp., 658 F. Supp. 2d 1372, 1380 n.13 (M.D. Fla. 2009)

(holding that if the plaintiff were sincere in her contention that the amount in controversy was not

met, she could have submitted affidavits admitting the claim was less than the jurisdictional

amount) (citations omitted).

          21.   Accordingly, because this civil action is wholly between citizens of different states,

and because the matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest

and costs, this Court has original jurisdiction over this cause pursuant to 28 U.S.C. § 1332(a)(1).

                                      Timeliness of Removal

          22.   Defendant RaceTrac was served on June 22, 2021. Therefore, RaceTrac files this

Notice of Removal within thirty (30) days after receipt of the Complaint setting forth the claims

for relief upon which the action is based, and the time for filing this Notice of Removal pursuant

to 28 U.S.C. § 1446(b) has not expired.
Case 3:21-cv-00686-MMH-MCR Document 1 Filed 07/12/21 Page 9 of 11 PageID 9




                                      Proper Notice of Removal

       23.     By submitting and electronically signing this Notice, RaceTrac consents to the

removal of this matter. See 28 U.S.C. § 1446(b)(2)(A); Nathe v. Pottenberg, 931 F. Supp. 822,

825 (M.D. Fla. 1995).

       24.     RaceTrac will promptly give adverse parties written notice of the filing of this

Notice of Removal as required by 28 U.S.C. § 1446(d). RaceTrac will promptly file a copy of this

Notice of Removal with the Clerk of the Fourth Judicial Circuit Court in and for Duval County,

Florida, where the action is currently pending, also pursuant to 28 U.S.C. § 1446(d).

       25.     As required by 28 U.S.C. 1446(a), attached are copies of all process, pleadings,

motions, orders, and other papers served upon Defendant and/or filed in the state court action,

labeled as Composite Exhibit E, which includes:

               (1)      State Court Docket Sheet

               (2)      Cover Sheet

               (3)      Summons Issued to RaceTrac Petroleum, Inc.

               (4)      Complaint

               (5)      Designation of Current Mailing and E-Mail Address

               (6)      Plaintiff’s Notice of Service of Initial Interrogatories to RaceTrac

               (7)      Plaintiff’s Initial Request for Admissions to RaceTrac

               (8)      Plaintiff’s Initial Request for Production to RaceTrac

               (9)      Case Fees Receipt

               (10)     Demand for Jury Trial

               (11)     Notice of Appearance on behalf of RaceTrac

               (12)     Summons Returned Indicating Service on RaceTrac Petroleum, Inc. on June
                        22, 2021
Case 3:21-cv-00686-MMH-MCR Document 1 Filed 07/12/21 Page 10 of 11 PageID 10




       26.       RaceTrac reserves the right to amend and/or supplement this Notice of Removal

with information and additional bases for removal that may come to light upon further

investigation.

       WHEREFORE, Defendant, RACETRAC PETROLEUM, INC., hereby remove the above-

captioned civil action to this Court’s jurisdiction.

Dated: July 12, 2021.

                                               DENNIS, JACKSON, MARTIN
                                               & FONTELA, P.A.


                                               _________________________________________
                                               SHYLIE A. BANNON (FBN: 67886)
                                               shylie@djmf-law.com
                                               KEVIN B. TAYLOR (FBN: 1015569)
                                               kevin@djmf-law.com
                                               1300 Riverplace Blvd., Suite 101
                                               Jacksonville, Florida 32207
                                               Phone: (904) 683-6686
                                               Fax: (904) 619-1369
                                               Attorneys for Defendants
Case 3:21-cv-00686-MMH-MCR Document 1 Filed 07/12/21 Page 11 of 11 PageID 11




                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the above and foregoing has been filed with this Court

electronically   and   furnished    by   electronic   mail   to   Juan   Asconape,   Esquire,   at

jasconape@schwedlawfirm.com, and eservice@schwedlawfirm.com, on this 12th day of July,

2021.


                                              DENNIS, JACKSON, MARTIN
                                              & FONTELA, P.A.


                                              _________________________________________
                                              SHYLIE A. BANNON (FBN: 67886)
                                              shylie@djmf-law.com
                                              KEVIN B. TAYLOR (FBN: 1015569)
                                              kevin@djmf-law.com
                                              1300 Riverplace Blvd., Suite 101
                                              Jacksonville, Florida 32207
                                              Phone: (904) 683-6686
                                              Fax: (904) 619-1369
                                              Attorneys for Defendants
